Title: To George Washington from the New Hampshire Committee of Safety, 21–22 February 1777
From: New Hampshire Committee of Safety
To: Washington, George



State of New Hampshire In Committee of Safety Feby 21st[-22] 1777
Sir

The Committee had the Honour to receive yours of the 23d Ulto. And are very Sensible of the great Dificulty’s you have been reduced to for want of a Regular Army. And at the Same time are Agreably surprized with the Glorious Stand you have made with so few men, and many of those wholly undisiplined.
The Officers appointed for the new Army, have but lately come home, and without money to pay the Bounty, which retarded the Enlistments till late. It is probable near one half of the Three Batallions,

are Engaged, and will be filled up by such Towns hiring their proportion unless they are soon made up by voluntary Enlistment—We Labour under great Inconvenience for want of Cloathing and Arms. No Woollen Goods, and Scarce any Fire Arms has been Imported into this State since the War. The men can probably be fixed off with old Cloathing sufficient for a Short time, but will soon need more. Shoes Stockings, and Shirts can be supplied them from hence and provision is making for that purpose—Fire Arms cannot be procured with us, That can be depended on, and we fear not a Sufficient number of the meaner sort. By order of General Ward, Two of our Batallions are directed to march for Ticonderoga, by Companies as soon as raised. one or Two Companies are to march next week, & the Others as soon as possable. About 200 men have Already march from this State for Ticonderoga half of Which must have arrived there before this time.
Capn Whitcombs Rangers, about 100 men Enlisted in this State we hear are under Marching order for that place.
Feby 22d. This Moment received your Two Letters of the 7th & 8th Inst. And shall Endeavour, punctually to follow the Directions, as far as possible. but must repeat that proper fire Arms cannot be procured.

By order of the Commt.

